Cite as 2015 Ark. 181

                      ARKANSAS SUPREME COURT
                                          No.   CR-90-43

                                                    Opinion Delivered April 23, 2015
DENNIS J. VENTRESS                                  PRO SE PETITION TO REINVEST
                                PETITIONER          JURISDICTION IN THE TRIAL
                                                    COURT TO CONSIDER A PETITION
V.                                                  FOR WRIT OF ERROR CORAM NOBIS
                                                    [JEFFERSON COUNTY CIRCUIT
                                                    COURT, NO. 35CR-89-76]
STATE OF ARKANSAS
                              RESPONDENT

                                                    PETITION DENIED.


                                          PER CURIAM


       In 1989, petitioner Dennis J. Ventress was found guilty by a jury of capital felony murder

and sentenced to life imprisonment without the possibility of parole. We affirmed. Ventress v.

State, 303 Ark. 194, 794 S.W.2d 619 (1990). Petitioner subsequently proceeded in the trial court

with a petition for postconviction relief pursuant to Arkansas Rule of Criminal Procedure 36.4

(1989). The petition was denied, and this court affirmed the order. Ventress v. State, CR-97-870

(Ark. Oct. 22, 1998) (unpublished per curiam).

       On February 19, 2015, petitioner filed in this court the pro se petition that is now before

us seeking leave to proceed in the trial court with a petition for writ of error coram nobis.1 After

a judgment has been affirmed on appeal, a petition filed in this court for leave to proceed in the

trial court is necessary because the circuit court can entertain a petition for writ of error coram


       1
        When a judgment has been affirmed, a petition to reinvest jurisdiction in the trial court
to consider a petition for writ of error coram nobis is docketed in this court under the docket
number for the direct appeal.
                                      Cite as 2015 Ark. 181

nobis only after we grant permission. Dansby v. State, 343 Ark. 635, 37 S.W.3d 599 (2001) (per

curiam).

       A writ of error coram nobis is an extraordinarily rare remedy, more known for its denial

than its approval. Cromeans v. State, 2013 Ark. 273 (per curiam). The writ is allowed only under

compelling circumstances to achieve justice and to address errors of the most fundamental

nature. McDaniels v. State, 2012 Ark. 465 (per curiam). We have held that a writ of error coram

nobis is available to address certain errors that are found in one of four categories: insanity at

the time of trial, a coerced guilty plea, material evidence withheld by the prosecutor, or a third-

party confession to the crime during the time between conviction and appeal. Charland v. State,

2013 Ark. 452 (per curiam) (citing Pitts v. State, 336 Ark. 580, 986 S.W.2d 407 (1999) (per

curiam)). The function of the writ is to secure relief from a judgment rendered while there

existed some fact that would have prevented its rendition if it had been known to the circuit

court and which, through no negligence or fault of the defendant, was not brought forward

before rendition of judgment. Chestang v. State, 2014 Ark. 477 (per curiam); McFerrin v. State,

2012 Ark. 305 (per curiam). The petitioner has the burden of demonstrating a fundamental

error of fact extrinsic to the record. Wright v. State, 2014 Ark. 25 (per curiam). Coram-nobis

proceedings are attended by a strong presumption that the judgment of conviction is valid.

Roberts v. State, 2013 Ark. 56, 425 S.W.3d 771.

       In his petition, petitioner contends that the prosecution at his trial withheld exculpatory

evidence from the defense in violation of Brady v. Maryland, 373 U.S. 83 (1963). The Brady claim

pertains to statements alleged to have been given to authorities by Ronnie Goolsby and the



                                                  2
                                     Cite as 2015 Ark. 181

information that Goolsby was offered a “sweetheart deal” in exchange for testifying against

petitioner.

       Petitioner and Ronnie Goolsby were jointly charged with the capital murder of a man in

Jefferson County. Goolsby’s case was severed, and he entered a plea of guilty to the lesser-

included offense of first-degree murder. At petitioner’s subsequent trial, there was no dispute

that the victim had been murdered; the only issue was the manner and extent of petitioner’s

involvement. The testimony given to the jury set out two versions of petitioner’s part in the

offense.

       The first version was contained in petitioner’s confession in which petitioner stated that

he and Goolsby planned to rob the victim and Goolsby said, “I don’t leave no witnesses.”

Petitioner and Goolsby went to the victim’s home where Goolsby went inside while petitioner

watched from outside. Goolsby beat the victim to death and then let petitioner in the house

where petitioner took the victim’s wallet and money.

       The second version was given by petitioner in his testimony at trial. He testified that he

gave his initial confession only because he wanted to give the police a “lead” on Goolsby and,

“I didn’t know I was jeopardizing myself that much.” He further testified that the correct story

was that he knew that the victim was a homosexual who would pay to have sexual activity with

Goolsby. He took Goolsby to the victim’s house so Goolsby could prostitute himself. He

waited at another location until they had time to complete their liaison and then went back to

the victim’s house. He heard screaming, went in, and found that Goolsby had killed the victim.

Petitioner took the victim’s wallet from a closet and handed it to Goolsby.



                                               3
                                      Cite as 2015 Ark. 181

       In his testimony at petitioner’s trial, Goolsby agreed with the petitioner’s testimony, with

minor differences. Goolsby further said on the stand that, although he had been physically

impaired by injuries in an automobile accident before the murder, he alone had grabbed the able-

bodied victim, beat him, and strangled him to death. He conceded that he had said in his pretrial

confession that petitioner murdered the victim but declared that he was mistaken in his

confession and had nothing to lose by “taking the rap” at petitioner’s trial because he was already

serving a thirty-five-year sentence for the murder and could not be resentenced.

       A Brady violation is established when evidence favorable to the defense is wrongfully

withheld by the State. Such a violation is cause to grant the writ. Pitts, 336 Ark. 580, 986 S.W.2d
407. In Strickler v. Greene, 527 U.S. 263 (1999), the Supreme Court revisited Brady and declared

that, when the petitioner contends that material evidence was not disclosed to the defense, the

petitioner must show that “there is a reasonable probability that, had the evidence been disclosed

to the defense, the result of the proceeding would have been different.” 527 U.S. at 280 (quoting

United States v. Bagley, 473 U.S. 667, 682 (1985)). In Strickler, the Court also set out the three

elements of a true Brady violation: (1) the evidence at issue must be favorable to the accused,

either because it is exculpatory, or because it is impeaching; (2) the evidence must have been

suppressed by the State, either willfully or inadvertently; and (3) prejudice must have ensued.

Strickler, 527 U.S. 263; Buchanan v. State, 2010 Ark. 285 (per curiam).

       Petitioner here has not established a Brady violation. As Goolsby had entered his plea

and been convicted before petitioner’s trial, it is clear that petitioner’s defense was aware, or

could have been aware, of the plea at the time of trial. The defense was also aware of the pretrial



                                                4
                                      Cite as 2015 Ark. 181

statements made by petitioner and Goolsby. While petitioner alleges in his petition that he has

come into possession since the trial of several statements given by Goolsby that were false and

self-serving and that could have served to exculpate petitioner and for impeachment purposes,

petitioner does not specify what Goolsby said in the statements or how the statements could

have been used for exculpatory or impeachment purposes at his trial. He also offers nothing to

establish that the statements in fact exist or that they were somehow concealed from the defense.

       This court is not required to take claims of a Brady violation in a coram-nobis petition at

face value without substantiation. Slocum v. State, 2014 Ark. 491 (per curiam). The application

for coram-nobis relief must make a full disclosure of specific facts relied upon. Maxwell v. State,

2009 Ark. 309 (citing Cloird v. State, 357 Ark. 446, 182 S.W.3d 477 (2004)). Petitioner’s mere

claim that Goolsby made other statements does not establish that there was withheld evidence

that meets the threshold requirements of a Brady violation that was both material and prejudicial

such as to have prevented rendition of the judgment had it been known at the time of trial. It

is petitioner’s burden to demonstrate that there is a reasonable probability that the judgment of

conviction would not have been rendered, or would have been prevented, had the information

been disclosed at trial. Wilson v. State, 2014 Ark. 273 (per curiam).

          Petitioner also contends at length in his petition that Goolsby should have been

considered an accomplice to the murder and that the prosecution made an unfair deal to allow

Goolsby to plead guilty in return for his testimony against petitioner. He appears to argue that

the State wrongfully allowed an accomplice to give uncorroborated testimony against him by

entering into the plea bargain. Even if Goolsby had not given testimony that was favorable to



                                                5
                                       Cite as 2015 Ark. 181

petitioner by admitting that he committed the murder, the claim would not be grounds for a

writ of error coram nobis. Whether Goolsby was an accomplice as a matter of law was a

question to be settled at trial. On direct appeal, we noted that the jury was instructed on

accomplice and joint responsibility and that the defense requested an additional instruction on

criminal liability when two or more persons are involved in the commission of a crime. The issue

of whether Goolsby was an accomplice was thus addressed at trial. Coram-nobis proceedings

do not provide a petitioner with a forum to relitigate claims of trial or appeal issues. See Watt

v. State, 2013 Ark. 485 (per curiam) (This court does not consider in a coram-nobis action

allegations that are an attempt to reargue issues addressed on appeal.). Assertions of trial error

are outside the purview of a coram-nobis proceeding. Lukach v. State, 2014 Ark. 451 (per

curiam).

       To the extent that the assertions advanced by petitioner in his petition could be

considered a claim that the evidence was insufficient to sustain the judgment, issues concerning

the sufficiency of the evidence or the credibility of witnesses are also not cognizable in coram-

nobis proceedings. Philyaw v. State, 2014 Ark. 130 (per curiam). Those issues too are to be

settled at trial. Id.; Sims v. State, 2012 Ark. 458 (per curiam).

       Petition denied.




                                                  6